     Case 2:20-cv-02265-KJD-VCF Document 3 Filed 01/28/21 Page 1 of 2



1

2

3

4

5

6                                 UNITED STATES DISTRICT COURT

7                                        DISTRICT OF NEVADA

8                                                   ***

9     CLIFTON D. DAWSON,                                    Case No. 2:20-cv-02265-KJD-VCF

10                                        Petitioner,                     ORDER
               v.
11
      STATE OF NEVADA, et al.,
12
                                      Respondents.
13

14            Clifton D. Dawson, a pretrial detainee, has submitted a pro se habeas corpus

15   petition pursuant to 28 U.S.C. § 2241 (ECF No. 1-1). His application to proceed in

16   forma pauperis is granted. The court has reviewed the petition, and it will be dismissed

17   without prejudice because Dawson has not presented his claims to the highest state

18   court.

19            A federal court will not grant a state prisoner’s petition for habeas relief until the

20   prisoner has exhausted his available state remedies for all claims raised. Rose v.

21   Lundy, 455 U.S. 509 (1982); 28 U.S.C. § 2254(b). A petitioner must give the state

22   courts a fair opportunity to act on each of his claims before he presents those claims in

23   a federal habeas petition. O’Sullivan v. Boerckel, 526 U.S. 838, 844 (1999); see also

24   Duncan v. Henry, 513 U.S. 364, 365 (1995). A claim remains unexhausted until the

25   petitioner has given the highest available state court the opportunity to consider the

26   claim through direct appeal or state collateral review proceedings. See Casey v. Moore,

27   386 F.3d 896, 916 (9th Cir. 2004); Garrison v. McCarthey, 653 F.2d 374, 376 (9th Cir.

28   1981).

                                                        1
     Case 2:20-cv-02265-KJD-VCF Document 3 Filed 01/28/21 Page 2 of 2



1
            Here, petitioner, who is represented by the public defender in his state criminal
2
     proceedings, states on the face of his petition that he has not raised his claim that
3
     prosecutors are withholding exculpatory evidence in violation of Brady v. Maryland, 373
4
     U.S. 83 (1963), to the state courts. The petition, therefore, is unexhausted.
5
            Accordingly, this federal petition is dismissed without prejudice to petitioner filing
6
     a new federal habeas petition, in a new case with a new case number and a new,
7
     completed application to proceed in forma pauperis with the required financial
8
     information or the $5.00 filing fee.
9
            IT IS THEREFORE ORDERED that petitioner’s application to proceed in forma
10
     pauperis (ECF No. 1) is GRANTED.
11
            IT IS FURTHER ORDERED that the Clerk detach, file, and ELECTRONICALLY
12
     SERVE the petition (ECF No. 1-1) on the respondents, for informational purposes only.
13
            IT IS FURTHER ORDERED that the Clerk add Aaron D. Ford, Nevada Attorney
14
     General, as counsel for respondents and provide respondents an electronic copy of all
15
     items previously filed in this case by regenerating the Notice of Electronic Filing to the
16
     office of the AG only.
17
            IT IS FURTHER ORDERED that this action is DISMISSED without prejudice as
18
     set forth in this order.
19
            IT IS FURTHER ORDERED that a certificate of appealability is DENIED.
20
            IT IS FURTHER ORDERED that the Clerk shall enter judgment accordingly and
21
     close this case.
22

23          DATED: 28 January 2021.
24

25                                                     KENT J. DAWSON
                                                       UNITED STATES DISTRICT JUDGE
26

27

28
                                                   2
